DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for continued examination of application 17/005,787 (08/28/20) filed on 04/08/22.
		Allowable Subject Matter
Claims 1 - 8, 10 - 18 and 20 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Tracey, Reg. No. 63,848 on Tuesday, May 24th, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 1 and 11. 
 1. 	(Currently Amended) A computing device, comprising:
a processor; and
a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to:
configure a value transfer card to be associated with a default currency account and one or more foreign currency accounts;
receive input from an authorized entity associated with the default currency account and the one or more foreign currency accounts, wherein the input indicates a selection of at least one of the one or more foreign currency accounts and a card control setting to be applied for the value transfer card in connection with transactions associated with the selected at least one foreign currency account; 
detect a first transaction initiated using the value transfer card at an automatic teller machine (ATM) or a point-of-sale (POS), wherein the detecting includes receiving a request to process the first transaction in a first currency associated with the selected at least one foreign currency account; 
determine, in real-time, that the first transaction results in violation of the card control setting for the value transfer card based on determining that transaction data of the first transaction do not satisfy account access restrictions associated with the selected at least one foreign currency account; and
in response to determining that the first transaction results in violation of the card control setting for the value transfer card:
query, in real-time, a database comprising current exchange rates and obtain a current exchange rate between the first currency associated with the selected at least one foreign currency account and a currency associated with the default currency account; and
process the first transaction using the default currency account and the current exchange rate.


11. 	(Currently Amended) A processor-implemented method, comprising:
configuring, by a processor, a value transfer card to be associated with a default currency account and one or more foreign currency accounts;
receiving, by the processor, input from an authorized entity associated with the default currency account and the one or more foreign currency accounts, wherein the input indicates a selection of at least one of the one or more foreign currency accounts and a card control setting to be applied for the value transfer card in connection with transactions associated with the selected at least one foreign currency account; 
detecting, by the processor, a first transaction initiated using the value transfer card at an automatic teller machine (ATM) or a point-of-sale (POS), wherein the detecting includes receiving a request to process the first transaction in a first currency associated with the selected at least one foreign currency account;
determining, by the processor in real-time, that the first transaction results in violation of the card control setting for the value transfer card based on determining that transaction data of the first transaction do not satisfy account access restrictions associated with the selected at least one foreign currency account; and
in response to determining that the first transaction results in violation of the card control setting for the value transfer card:
querying, in real-time, a database comprising current exchange rates and obtain a current exchange rate between the first currency associated with the selected at least one foreign currency account and a currency associated with the default currency account; and
processing the first transaction using the default currency account and the current exchange rate.

Reasons for Allowance
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (04/08/22), pgs. 8 - 12 discuss why the claimed invention is patent eligible in light of Alice 101.  
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (04/08/22), pgs. 12 - 16 which distinguish the claimed invention from the closest prior art references listed below.
Poetsch, US Pub. No. 2015/0178725; and 
Safahi, US Pub. No. 2010/024730.
With respect to the non-patent literature reference listed below:
“How to set up your PayPal to accept International currencies (PayPal interface),” by Alex Korczak.  July 28, 2020.  (hereinafter Korzak)
Korczak is relevant to the claimed invention because it relates to accepting payments in international currencies.  Korczak does not address all of the particular attributes of the claimed invention however, such as “a value transfer card” “associated with a default currency account and one or more foreign currency accounts”; and use of “a card control setting to be applied for the value transfer card”.  
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 8, 10 - 18 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to multiple account cards particularly, multiple foreign currency account card.
WO 2014207460 A1
EP 1018711 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697